Order entered January 22, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01207-CV

     LORENA GOMEZ DE GONZALEZ BARRERA A/K/A LORENA TASSINARI
                   GONZALEZ BARRERA, Appellant

                                             V.

     EDUARDO LIVAS-CANTU, JUAN ANTONIO QUIROGA-GARCIA, JUAN
   GONZALEZ MORENO, GRUPO FINANCIERO BANORTE SAB DE CV, DOING
   BUSINESS AS INTER NATIONAL BANK IN THE STATE OF TEXAS., Appellees

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-15-02808-1

                                         ORDER
      Before the Court is appellant’s January 16, 2020 first motion to extend time to file her

brief. We GRANT the motion and ORDER the brief be filed no later than February 18, 2020.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE